Citation Nr: 0807242	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  04-13 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
and essential tremors.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1953 to February 
1956.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied service connection for an 
instability reaction claimed as essential tremors.  In a 
subsequent January 2005 rating decision, the RO denied 
service connection essential tremors.  

This case was remanded by the Board to the RO for further 
development in July 2007.  Such development has been 
accomplished and the case has been returned to the Board for 
consideration.


FINDINGS OF FACT

1.  The veteran does not have a currently diagnosed 
psychiatric disability.   

2.  The evidence is clear and unmistakable that the essential 
tremors both preexisted service and were not aggravated 
therein; essential tremors are not etiologically related to 
the veteran's military service.  


CONCLUSIONS OF LAW

1.  A psychiatric disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

2.  Essential tremors were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a May 2001 letter, VA informed the veteran of the evidence 
necessary to substantiate his claim, evidence VA would 
reasonably seek to obtain, and information and evidence for 
which the veteran was responsible.  VA also asked the veteran 
to provide any evidence that pertains to his claim.  

An August 2007 notice provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  There is no indication 
that any notice deficiency reasonably affects the outcome of 
this case.  Thus, the Board finds that any failure is 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006). 

The veteran's service medical records, private treatment 
record, VA examination, RO hearing transcript, and various 
lay statements have been associated with the claims file.  VA 
has provided the veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.  Thus, veterans are presumed 
to have entered service in sound condition as to their 
health.  This presumption attaches only where there has been 
an induction examination in which the later complained-of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  The regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports," 38 C.F.R. § 3.304(b), and 
that "[h]istory of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions".  Id. at (b)(1).

Until recently, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that a injury or disease existed prior to service in 
order to rebut the presumption of soundness.  However, the 
provisions of 38 C.F.R. § 3.304(b) were invalidated as being 
inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant 
v. Principi, 17 Vet. App. 116 (2003), Jordan v. Principi, 17 
Vet. App. 261 (2003), Wagner v. Principi, No. 02-7347 (Fed. 
Cir. June 1, 2004), VAOPGCPREC 3-2003 (July 16, 2003).  
Pursuant to these developments, it is now clear that in order 
to rebut the presumption of soundness at service entry, there 
must be clear and unmistakable evidence showing that the 
disorder preexisted service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service.  See 38 C.F.R. § 3.304 (b) (2007).  The claimant is 
not required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 
(July 16, 2003).

Before these above cited precedent opinions, VAOPGCPREC 3-
2003, and the recent regulatory amendment, VA had the burden 
to rebut the presumption of soundness by clear and 
unmistakable evidence that the veteran's disability pre-
existed service.  If VA met this burden, however, it then had 
the burden to rebut the presumption by a preponderance of the 
evidence (a lower standard) that the pre-existing disorder 
was not aggravated by service.  Now, VA must also show by 
clear and unmistakable evidence that the preexisting disorder 
was not aggravated during service (a higher standard).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2006); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered "aggravation in service" unless the 
underlying condition, as contrasted to symptoms, is worsened.  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Although VA's General Counsel has determined that the 
definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination.  
The word "aggravate" is defined as "to make worse."  
Webster's II New College Dictionary (1999).  Thus, after 
determining whether there is clear and unmistakable evidence 
that the veteran's essential tremors preexisted service, the 
Board will then determine whether there is clear and 
unmistakable evidence that the preexisting essential tremors 
were not "made worse" or aggravated in service such that 
the presumption of soundness has been rebutted. 

Notwithstanding the foregoing, congenital or developmental 
defects are not diseases or injuries for the purposes of 
service connection.  38 C.F.R. § 3.303(c), 4.9 (2007); see 
also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Service 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin if the evidence 
as a whole shows that the manifestations of the disease in 
service constituted "aggravation" of the disease within the 
meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 
18, 1990).  In addition, diseases of hereditary origin can be 
considered to be incurred in service if their symptomatology 
did not manifest itself until after entry on duty.  The mere 
genetic or other familial predisposition to develop the 
symptoms, even if the individual is almost certain to develop 
the condition at some time in his or her lifetime, does not 
constitute having the disease.  VAOPGCPREC 67-90 (July 18, 
1990).

Service medical records show that the veteran was seen for 
psychiatric problems in service.  He was also noted to have 
severe tremors.  The veteran's July 1953 induction 
examination records show no findings of any neurological or 
psychiatric abnormalities; however, the veteran reported 
having a medical history of nervous troubles.  During a June 
1954 psychiatric evaluation, the veteran stated that he had 
been nervous since early childhood.  He was diagnosed with 
anxiety reaction.

On November 1955, the veteran was treated at a U.S. Naval 
Hospital for a fracture of his left mandible.  Service 
medical records indicate that the veteran was attacked by 
four other Marines and was kicked in the jaw and face.

Subsequent to the attack, the veteran was transferred to the 
neuropsychiatric service in January 1956 due to persistent 
anxiety and tension.  The veteran's complaints included 
chronic tension and anxiety, severe tremor of extremities and 
head, mood alterations, severe exacerbation of anxiety during 
inspections, excessive sweating and blushing, noise 
intolerance, and growing incapacity to tolerate the routine 
stress and pressure of military duty.  It was also noted that 
he had a severe tremor which "increased markedly during 
interviews," and his depression appeared to be chronic. A 
neurological examination revealed no evidence of illness.  In 
a February 1956 Board Medical Survey noted that the veteran 
finished high school at 17 and made a poor school adjustment 
because of his tremor and general instability.  It was the 
opinion of the psychiatric staff that the veteran had a 
lifelong emotional instability which precluded further useful 
service.  The veteran was diagnosed with emotional 
instability reaction that had existed prior to his military 
service.  He was discharged in February 1956 due to 
"emotional instability reaction."

1.  Psychiatric Disability

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See 38 U.S.C.A. § 
1110; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the 
instant case, there is no current medical evidence of a 
psychiatric disability.  Although service medical records 
show that the veteran was seen for psychiatric problems in 
service and was discharged due to such; the veteran has not 
provided any medical evidence indicating treatment for a 
current psychiatric disability.  A VA psychiatric examination 
was completed in August 2007.  The claims file, to include 
service medical records, was reviewed and mental status 
examination was completed.  The examiner stated that the 
veteran endorsed none of the diagnostic criteria for major 
depressive disorder.  Psychiatric testing showed no evidence 
of depression or anxiety.  Psychiatric testing showed no 
evidence of psychiatric disturbance of any kind.  The veteran 
had no DSM-IV Axis I diagnosis.  
In light of the foregoing, the Board finds that service 
connection for a psychiatric disability is not warranted.  



2.  Essential Tremors

Medical evidence of record shows that the veteran has a 
current diagnosis of benign familial essential tremor.  A 
November 1999 treatment report from Dr. H.D.S. states that 
the veteran presented with a history of tremors since 
childhood that had gradually worsened over the years.  He was 
treated with medications.  The veteran had a diagnosis of 
benign familial essential tremor.

An August 2007 VA examination was completed by a neurologist.  
The claims file was reviewed.  The veteran reported that he 
was told from a young age that he had tremors.  The veteran 
stated that his tremors became noticeable to him when he 
entered the military.  An examination was completed and the 
veteran was sent for lab work.  The veteran was diagnosed 
with benign familial essential tremor.  The examiner stated 
that the etiology was genetic and that it was no way linked 
to the veteran's injury in service of a mandibular fracture.  
The examiner stated that the veteran's history suggested that 
he noticed his tremor after entering the military, but to say 
that it worsened at any point during service would be purely 
speculative.  

The Board finds that the presumption of soundness has been 
rebutted by clear and unmistakable evidence.  Service medical 
records note that the veteran had tremors prior to service 
when he was in high school.  The Board Medical Survey 
indicated that his tremor and general instability were found 
to have pre-existed service.  The November 1999 treatment 
report from Dr. H.D.S. also shows that the veteran presented 
with a history of tremors since childhood.  The veteran 
reported during his August 2007 VA examination, that he was 
told from a young age that he had tremors.

The Board finds it unlikely that the Board Medical Survey, 
the veteran's private physician, and a VA neurologist would 
have erroneously reported a preservice history of tremors.  
The Board finds further that it is within the veteran's 
competence to report that he had exhibited tremors since 
childhood.  Finally, the Board notes that the VA neurologist 
opined in her August 2007 examination report that the 
etiology of the veteran's essential tremors was genetic.  She 
based her opinion on a review of the claims file, and an 
interview and examination of the veteran.  While as noted 
above, the mere genetic or other familial predisposition to 
develop the symptoms, even if the individual is almost 
certain to develop the condition at some time in his or her 
lifetime, does not constitute having the disease, the 
diagnosed familial nature of the disease lends significant 
credence to the various medical reports that the veteran's 
history included manifestations of the disease since 
childhood.  Based on the foregoing, the Board finds that the 
record on appeal contains clear and unmistakable evidence 
that the veteran's essential tremors preexisted service.  See 
Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).  However, to 
rebut the presumption of soundness, the Board must not only 
find that the claimed disorder preexisted service, but that 
the disorder was not aggravated in service.  

The Board finds that it is clear and unmistakable from the 
August 2007 VA examiner's opinion, that the veteran's tremors 
were not permanently aggravated by service.  The examiner 
opined that the etiology was genetic and that it was no way 
linked to the veteran's injury in service.  The examiner 
stated that although the veteran noticed his tremor after 
entering the military, to say that it worsened at any point 
during service would be purely speculative.  VA regulation 
provides that service connection may not be based on a resort 
to speculation or even remote possibility. See 38 C.F.R. 
§ 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too speculative 
to establish the presence of the claimed disorder or any such 
relationship).  The Board finds the veteran's familial 
essential tremors clearly and unmistakably existed prior to 
service and that they were not aggravated by service; thus, 
the presumption of soundness is rebutted.  38 U.S.C.A. 
§ 1111.  See also VAOPGCPREC 03-2003 (July 16, 2003).  The 
Board finds further that a discussion of whether the 
presumption of aggravation has been rebutted in this case 
under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306(b) is unnecessary as the Board has found by clear and 
unmistakable evidence that the veteran's essential tremors 
were not aggravated by service in order to reach the 
conclusions as set forth above regarding the presumption of 
soundness.  VA's General Counsel found that such a finding 
would necessarily be sufficient to rebut the presumption of 
aggravation under 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306(b).  Id.
The veteran has not provided any post-service medical 
evidence indicating that essential tremors were either 
incurred in or permanently aggravated in service.   
Therefore, based on the August 2007 opinion, the Board finds 
that there is clear and unmistakable evidence that the benign 
familial essential tremor both preexisted service and were 
not aggravated therein.

C.  Conclusion

The veteran does not exhibit a current psychiatric 
disability; therefore, the Board concludes the preponderance 
of the evidence is against finding that the veteran has a 
psychiatric disability etiologically related to active 
service.  

The veteran has been diagnosed with benign familial essential 
tremors.  However, clear and unmistakable medical evidence 
shows that essential tremors both preexisted service and were 
not aggravated therein.

As the preponderance of the evidence is against the veteran's 
claim, service connection is not warranted. In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the veteran's claim.


ORDER

Service connection for a psychiatric disability is denied.

Service connection for essential tremors is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


